Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating prison disciplinary rules prohibiting the solicitation of goods or services and unauthorized exchange. Petitioner challenges this determination on the ground that, inter alia, it was not based upon substantial evidence. We disagree. The record discloses that petitioner, while an inmate at Shawangunk Correctional Facility in Ulster County, had contracted with another inmate to have his laundry washed at Shawangunk rather than having it sent to Walkill Correctional Facility in Duchess County, where the laundry of Shawangunk inmates was routinely sent. A fire at the Shawangunk laundry resulted in the destruction of petitioner’s laundry bags.
Adduced in evidence at the disciplinary hearing was the misbehavior report together with testimony from the correction officer who prepared the report, stating that petitioner had admitted that he had contracted for special laundry services to be performed at Shawangunk. This evidence together *640with testimony that petitioner’s laundry bags were among those destroyed in the fire at Shawangunk were sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). We have examined petitioner’s remaining contentions and find them to be either without merit or unpreserved for our review.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.